Citation Nr: 0619287	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-36 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
perforated right tympanic membrane as a result of medical 
treatment received at a VA ENT clinic on August 31, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

      The veteran served on active duty from May 1951 to May 
1953.  He is presently service connected and in receipt of a 
20 percent rating for a bilateral hearing loss and a 10 
percent rating for bilateral tinnitus.

This appeal arises from a decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) located in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Resolving all doubt in the veteran's favor, the evidence 
is equivocal that a process used to treat the right ear on 
August 31, 2000, resulted in perforation of the right 
tympanic membrane.


CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 
1151 for a perforated right tympanic membrane as a result of 
medical treatment received at a VA ENT clinic on August 31, 
2000, have been met. 38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Because of the favorable outcome in this appeal awarding the 
total benefit sought by the veteran, any failure on the part 
of VA to comply with VCAA is harmless error.  Likewise, 
because the case is being returned to the RO for 
implementation of the award and establishment of an effective 
date, any failure of the Board to inform the veteran of 
matters regarding increased ratings and effective dates is 
harmless error, as the RO will inform the veteran of 
pertinent information regarding these matters.  

Disability compensation shall be awarded for a qualifying 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination, or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately. 38 C.F.R. § 
3.361(b).  Claims based on additional disability due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d) (1) or (d) (2) of this section.  Claims based 
on additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d) (3) of 
this section. 38 C.F.R. § 3.361(c). 

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care provider substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361 (d) (1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. 38 C.F.R. § 3.361 (d) (2). 

Factual Background and Analysis

The record reflects that the veteran had been receiving 
treatment for an acute ear infection in his right ear.  He 
had been treated with antipyrine drops and antibiotics.  In 
the past, he used sweet oil in the ear.  On August 16, 2000, 
he was seen at the clinic complaining of minimal right ear 
pain at the pinna.  There was blackish material in the ear 
obscuring the tympanic membrane.  Nursing note indicated that 
the ear was irrigated without difficulty, and examiner 
reported that the tympanic membrane was "OK".  The 
assessment was mild otitis.  There was mild erythema in the 
external canal.  The veteran was advised to use only the 
prescribed antipyrine drops in his ear.  The veteran returned 
to the clinic on August 23, 2000.  His right ear still hurt.  
He reported that he had been seen in the ear clinic and given 
neomycin otic solution.  On objective examination, there was 
some debris in the right ear, but no active drainage.  There 
was mild tenderness on the pinna.  Otitis externa was 
diagnosed, and the veteran was advised to continue his 
medications.  On August 31, 2000, he was referred to the VA 
ENT clinic complaining that there had been no improvement in 
his ear infection.  He stated that he was loosing hearing.  
On objective examination of the right ear, the physician 
noted soft wax and an inflamed mucosa.  It was noted that 
"oc/op/face/glan nl"

During a November 2000 VA audiology clinic visit, it was 
indicated that the veteran had a perforation of the right 
tympanic membrane.  Also of record is a treatment note 
indicating that the right tympanic membrane was perforated 
but healthy.  It was recommended that the tympanic membrane 
be repaired if infections continued.  Curiously, this note is 
dated 11-30-00 and 1/9/01, both dates having been crossed out 
on the document.  

In December 2003, the file was evaluated by a VA physician to 
determine whether the tympanic perforation was the result of 
treatment at a VA medical facility.  Upon a review of the 
file, the physician noted that the veteran had experienced an 
acute ear problem involving inflammation and obstruction of 
the ear canal. The ear canal had been cleaned and irrigated 
and ear drops had been put in.  The examiner concluded, "The 
likelihood of the initiating infection causing the 
perforation and external otitis was quite possibly on the 
basis of pre-existing infection and drainage.  Likewise, it 
cannot be proven that it was not due to the irrigation."  
Although the examiner concluded that this was a previously 
undetected perforation, he also noted that there were no 
documented complaints such as bleeding or dizziness.   

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.

It is not disputed that the veteran received treatment for a 
right ear infection at a VA facility on August 31, 2000.  A 
VA physician reviewing the file concluded that it could not 
be proven that the tympanic perforation was not due to the 
treatment.  Because the evidence is equivocal regarding the 
cause of the perforation, resolving doubt in the veteran's 
favor, the Board concludes that the right tympanic 
perforation occurred as a result of the August 31, 2000 
treatment at a VA medical facility.  

Having made that determination, the next hurdle to overcome 
is whether the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or in the case of an 
event not reasonably foreseeable.  In this regard, there is 
no indication that the physician, in treating the right ear, 
was careless, negligent, lacked the proper skill, or 
committed an error in judgment.  However, the VA physician 
reviewing the case in December 2003 did not indicate that the 
tympanic perforation was a reasonably foreseeable consequence 
of the treatment.  Once again, resolving doubt in the 
veteran's favor, the Board concludes that the right tympanic 
perforation was not a reasonably foreseeable consequence of 
the August 31, 2000, treatment at a VA medical facility.  The 
claim is allowed.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
perforated right tympanic membrane as a result of medical 
treatment received at a VA ENT clinic on August 31, 2000 is 
allowed.




____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


